DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/329,915 filed on May 25, 2021.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on September 10, 2021.  Currently claims 2-21 remain in the examination. 

4.	Applicant’s disclosure of related application information is acknowledged.  

Drawings
5.	Originally filed drawings are approved.  However, some drawings appear to be in gray (or less clear), for example figures 13, 17, 18, 20, 21 23-28 appear to be gray (or less clear) compared to other figures.  Applicant may submit replacement drawings for these figures.  Or Applicant may respond that the originally filed drawings are formal drawings.  

Claim Objections
6.	Claim 8 is objected on the following grounds:
	Claim 8 should include “public key” and “hash value” among the element being stored.  See claim 1 and 15 as an example.  
	Regarding claim 8, lines 12-13: “a respective location” should be replaced with “a respective reference location.”  See claims 1 and 15 as an example.

Allowable Subject Matter
7.	Claims 2-7 and 9-21 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a global resource locator tag, a method for creating the global resource tag and a system comprising a semiconductor chip comprising a memory storing various value and adhesive which can be affixed to a product.   The global resource tag comprising a semiconductor chip comprising a processor, a timing device, a memory storing an identifier, a public key, a private key and a hash; blockchain associated with the private key, and receiving wirelessly a timing signals from at least three authenticated radios source, and the tag can be applied to a product for locating purpose. Such a global resource tag is neither disclosed nor suggested by the cited references.  

9.	This application is in condition for allowance except for the following formal matters raised in paragraph 6 above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
May 21, 2022